DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 22 September 2022, in which claims 1, 7, 10, 11, 14, 18, and 19 were amended and claims 5 and 9 were canceled.

Claim Objections
Claims 1, 10, 14, and 18 are objected to because of the following informalities.  Examiner suggests the changes below:
“the first end” be changed to –the first strap end-- (claim 1, line 7);
“wherein when the holding strap in the folded state” be changed to --wherein when the holding strap is in the folded state-- (claim 1, lines 11-12);
“its deployed inflated state” be changed to --a deployed inflated state-- (claim 10, lines 7-8);
“a free strap length” be changed to --the free strap length-- (claim 14, line 3);
“the first end” be changed to –the first strap end-- (claim 18, line 8).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation "the folded state" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Applicant may be able to overcome this rejection by rephrasing to read --a folded state--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-8, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quach et al. (US 2007/0126214).
In regards to claims 1, 3, 6-8, and 12-16, Quach et al. discloses an airbag module (#10) for an automotive vehicle (#12), comprising:
(claim 1) a folded inflatable airbag (#14);
a fastening element (including brackets #102, 106) for mounting the airbag (#14) on the vehicle (#12; figures 1, 2);
a mounting jacket (housing #40) in which the folded airbag (#14) is received and fixed (figures 1, 3-6B);
an elongate flexible holding strap (one or more tethers #50, including front and rear tethers #60, 80) for positioning the airbag (#14) in a deployed inflated state (figure 2);
the holding strap (#50, 60, 80) extending from a first strap end (#64, 84) fastened (at connection #52, 54) on the airbag (#14) to an opposite second strap end (#66, 86) to which the fastening element (#102, 106) is attached (figures 1, 2; paragraphs 0020-0023);
wherein in a folded state of the airbag (#14), the first end (#64, 84) of the holding strap (#50, 60, 80) is fastened on a portion (at connection #52, 54) of the airbag that is positioned within the mounting jacket (#40; figures 1, 3-6B);
wherein when the airbag (#14) is in the deployed inflated state, the holding strap (#50, 60, 80) is tensioned between the first strap end (#64, 84) and the fastening element (#102, 106) and stretched over a free strap length (figure 2);
wherein when the holding strap (#50, 60, 80) in the folded state, the airbag (#14) is connected to the mounting jacket (#40) so that the holding strap is folded at least once within the mounting jacket for reducing the free strap length (figure 5);
 (claim 3) wherein the holding strap (#50, 60, 80) is separately configured and is connected (at connection #52, 54) to the airbag (#14) at the first strap end (#64, 84; figures 1, 2; paragraphs 0020-0023);
(claim 6) wherein the airbag (#14) is a curtain airbag (figure 2; paragraph 0011);
(claim 7) wherein the mounting jacket (#40) is an elongate mounting tube extending along a longitudinal axis (along length of airbag #14) and having a largely constant tube cross-section which includes a tube end portion (end portion #210 and/or end portion including opening #202) extending along the longitudinal axis that has a reduced tube cross-section at least at one axial end (figures 5, 6A, 6B; paragraphs 0039-0047);
wherein the second strap end (#66, 86) extends into the tube end portion (end portion #210 and/or end portion including opening #202) and a portion of the holding strap (#50, 60, 80) is received in the mounting tube adjacent to the tube end portion (figures 5, 6A, 6B);
(claim 8) wherein the mounting jacket (#40) is made from tearable material so that the mounting jacket provides a mounting fixation and tears upon deployment of the airbag (#14; paragraphs 0028, 0040, 0042, 0046; claim 5);
(claim 12) wherein the mounting jacket (#40) includes an opening (open ends #46, 48 of housing #40, opening #202, and/or opening #236), with the holding strap (#50, 60, 80) extending through the opening (figures 1, 3-6B);
(claim 13) wherein the mounting jacket (#40) has a plurality of openings (open ends #46, 48 of housing #40, opening #202, and/or opening #236) through which the holding strap (#50, 60, 80) is threaded (figures 1, 3-6B);
(claim 14) wherein the holding strap (#50, 60, 80) in the folded state of the airbag (#14) is received in the mounting jacket (#40) so that the holding strap is folded at least once for reducing a free strap length (figure 5);
(claim 15) wherein the mounting jacket (#40) includes predetermined breaking points (including tear seam #126, releasable tape #204, and/or twisted configuration held with tape #234; figures 3, 5-6B) so that the mounting jacket provides a mounting fixation and tears upon deployment of the airbag (#14; paragraphs 0028, 0040, 0042, 0046; claim 5);
(claim 16) wherein the mounting jacket (#40) is an elongate mounting tube extending along a longitudinal axis (along length of airbag #14) and having a largely constant tube cross-section, wherein the mounting tube includes a circumferential wall that includes a radial opening (#202), wherein the holding strap (#60) extends through the opening and is diverted at an opening edge of the opening (figure 5; paragraphs 0039-0042).
In regards to claims 18-19, Quach et al. discloses an airbag module (#10) for an automotive vehicle (#12), comprising:
(claim 18) a folded inflatable airbag (#14);
a fastening element (including brackets #102, 106) for mounting the airbag (#14) on the vehicle (#12; figures 1, 2);
a mounting jacket (housing #40) in which the folded airbag (#14) is received and fixed (figures 1, 3-6B);
an elongate flexible holding strap (one or more tethers #50, including front and rear tethers #60, 80) for positioning the airbag (#14) in a deployed inflated state (figure 2);
the holding strap (#50, 60, 80) being separately configured and connected and extending from a first strap end (#64, 84) fastened (at connection #52, 54) on the airbag (#14) to an opposite second strap end (#66, 86) to which the fastening element (#102, 106) is attached (figures 1, 2; paragraphs 0020-0023);
wherein in a folded state of the airbag (#14), the first end (#64, 84) of the holding strap (#50, 60, 80) is fastened on the airbag that is positioned within the mounting jacket (#40) such that the holding strap is received in the mounting jacket and folded at least once in the mounting jacket for reducing a free strap length (figure 5);
wherein in the deployed inflated state of the airbag (#14), the holding strap (#50, 60, 80) is tensioned between the first strap end (#64, 84) and the fastening element (#102, 106) and stretched over the free strap length (figure 2);
(claim 19) wherein the mounting jacket (#40) is an elongate mounting tube extending along a longitudinal axis (along length of airbag) and having a largely constant tube cross-section which includes a tube end portion (end portion #210 and/or end portion including opening #202) having a reduced tube cross-section at least at one axial end (figures 5, 6A, 6B; paragraphs 0039-0047);
wherein the second strap end (#66, 86) extends into the tube end portion (end portion #210 and/or end portion including opening #202) and a portion of the holding strap (#50, 60, 80) is received in the mounting tube (#40) adjacent to the tube end portion (figures 5, 6A, 6B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al. (US 2007/0126214) in view of Wong et al. (US 6,851,710).  Quach et al. does not specifically disclose the holding strap (tethers #50, 60, 80) being a textile strap. Wong et al. teaches an airbag module (curtain airbag module #50) comprising a folded inflatable airbag (#28) and an elongate flexible holding strap (tethers #29), wherein the holding strap is a textile strap (constructed of a sturdy fabric material; column 8, lines 35-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the textile material taught by Wong et al., to improve the airbag module of Quach et al., for the predictable result of providing a sturdy yet flexible holding strap.  In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al. (US 2007/0126214) in view of Fukuda (US 9,539,974).  While Quach et al. discloses the holding strap (tethers #50, 60, 80) is separately configured and is connected (at connection #52, 54) to the airbag (#14) at the first strap end (#64, 84; figures 1, 2; paragraphs 0020-0023), rather than the holding strap is in the form of an airbag extension such that the airbag integrally merges into the holding strap at the first strap end, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag module of Quach et al. such that the holding strap is an integral part of the airbag, as claimed, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Further, Fukuda teaches an airbag module (#1) comprising a folded inflatable airbag (#11) and an elongate flexible holding strap (tethers #17; figures 1, 2), wherein the holding strap is in the form of an airbag extension such that the airbag integrally merges into the holding strap at a first strap end (column 5, lines 13-16).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the integral connection between holding strap and airbag, as taught by Fukuda, to improve the airbag module of Quach et al., for the predictable result of providing a more structurally secure airbag with fewer attachment points.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quach et al. (US 2007/0126214).  Quach et al. discloses wherein the mounting tube (#40) includes a circumferential wall that includes a radial opening (#202), wherein the holding strap (#60) extends through the opening and is diverted at an opening edge of the opening (figure 5; paragraphs 0039-0042), as set forth above.  While Quach et al. does not disclose a plurality of radial openings in the circumferential wall for threading the holding strap, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the airbag module of Quach at al. to include a plurality of radial openings, as claimed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, and for the predictable result of providing further prevention of sagging of the holding strap prior to airbag deployment.

Allowable Subject Matter
Claims 10 and 11 appear to be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 September 2022 have been fully considered but they are not persuasive.  In regards to pages 11-12 and claims 1 and 18, Quach et al. (US 2007/0126214) discloses wherein when the holding strap (#50, 60, 80) is in the folded state, the airbag (#14) is connected to the mounting jacket (#40) so that the holding strap is folded at least once within the mounting jacket (figure 5), as set forth above.  As can be seen circled in figure 5 below, the holding strap (#60) is folded at least once within the mounting jacket (#40).  The phrase “for reducing the free strap length” leads to the intended use and does not serve to distinguish.  Accordingly, the prior art need only be able to perform this function to read on this limitation.

    PNG
    media_image1.png
    317
    432
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses an airbag module with a flexible holding strap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614